     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25          Desc
                                   Main Document     Page 1 of 11


 1     ZOLKIN TALERICO LLP
       Derrick Talerico (State Bar No. 223763)
 2     dtalerico@ztlegal.com
 3     David B. Zolkin (State Bar No. 155410)
       dzolkin@ztlegal.com
 4     12121 Wilshire Blvd., Suite 1120
       Los Angeles, CA 90025
 5     Telephone:     (424) 500-8552
       Facsimile:     (424) 500-8951
 6

 7     COHNE KINGHORN, P.C.
       George Hofmann (Utah Bar No. 10005)
 8     pro hac vice pending
       111 East Broadway, 11th Floor
 9     Salt Lake City, UT 84111
       Telephone: (801) 363-4300
10

11     Proposed Attorneys for Larada Sciences, Inc.,
       Debtor and Debtor-in-Possession
12

13                                 UNITED STATES BANKRUPTCY COURT

14                  CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

15
       In re:                                            Lead Case No. 9:21-bk-10261-DS
16
       37 VENTURES, LLC,                                 Jointly Administered with:
17
                                                         9:21-bk-10269-DS - Larada Sciences, Inc.
18                              Debtor and Debtor-
                                in-Possession.           Chapter 11
19
       In re:                                            MOTION FOR AN ORDER
20                                                       (I) AUTHORIZING, BUT NOT DIRECTING,
       LARADA SCIENCES, INC.,                            THE DEBTOR TO HONOR OBLIGATIONS
21
                                                         TO ITS FRANCHISEES IN THE ORDINARY
22                              Debtor and Debtor-       COURSE, AND (II) GRANTING RELATED
                                in-Possession.           RELIEF; MEMORANDUM OF POINTS AND
23                                                       AUTHORITIES IN SUPPORT THEREOF
          Affects all Debtors
24                                                       Hearing Information:
          Affects 37 Ventures, LLC only                  Date:       April 27, 2021
25
                                                         Time:       11:30 a.m.
26        Affects Larada Sciences, Inc. only             Courtroom: 201
                                                                     1415 State Street
27                                                                   Santa Barbara, CA 93101
                                                         (Zoom or Telephonic appearances only)
28



                                   {00547122.DOCX / 2}                         1
     Case 9:21-bk-10261-DS        Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                 Desc
                                  Main Document     Page 2 of 11


 1              Larada Sciences, Inc. (the “Debtor”), debtor and debtor in possession in the above-captioned

 2     bankruptcy case, through its undersigned proposed counsel and pursuant to Title 11 of the United

 3     States Code (the “Bankruptcy Code”) §§ 105, 363, 1107(a) and 1108 and Bankruptcy Rules 2002

 4     and 4001, hereby moves this Court (the “Motion”) to enter an order (i) authorizing, but not directing,

 5     the Debtor to honor its obligations to its franchisees in the ordinary course and (ii) granting related

 6     relief. The declarations of Claire Roberts and Gil A. Miller in support of the Motion are being filed

 7     concurrently with the Motion.

 8                            MEMORANDUM OF POINTS AND AUTHORITIES

 9     I.       JURISDICTION AND VENUE

10              This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334.

11     This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to

12     28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested herein are 11 U.S.C.

13     §§ 105(a), 363, 1107, and 1108.

14     II.      BACKGROUND

15              A.       The Commencement of the Case

16              On March 19, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for relief

17     under Chapter 11 of Bankruptcy Code, in the United States Bankruptcy Court for the Central District

18     of California, Northern Division. Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code,

19     the Debtor is managing its assets and properties as debtor-in-possession. No trustee or examiner has

20     been appointed, and no official committee of creditors or equity interest holders has yet been

21     established.

22              B.       Background Related to Debtor’s Business

23              Larada is a Delaware corporation formed in 2006, initially based on utilizing technology

24     licensed from the University of Utah with the goal of taking a newly developed treatment for head

25     lice to market. Since the inception of its business, Larada has become an established franchisor in

26     the professional lice treatment business, and accordingly provides services to support its franchisees

27     including but not limited to developing a national brand (Lice Clinics of America), hosting

28     franchisee websites and related online lead generation, digital marketing, national marketing, local



       {00547122.DOCX / 2}                               2
     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                 Desc
                                   Main Document     Page 3 of 11


 1     marketing, operations best business practices, training, and more - all necessary to operate a

 2     professional lice treatment business. Beginning in 2014, Larada conducted business under the trade

 3     name “Lice Clinics of America (LCA).” Its website is located at: liceclinicsofamerica.com

 4              As part of the franchisor services, Larada provides franchisees with AirAllé® devices, which

 5     are exclusive FDA-cleared medical devices that kill head lice and lice eggs in a single treatment,

 6     using heated air to quickly dessicate head lice. The LCA lice treatment process which incorporates

 7     the use of the AirAllé® is faster and more effective than the older, traditional methods of removing

 8     head lice, which generally have required multiple uses of a specialized comb to physically remove

 9     lice from the head combined with continued use of topical products or shampoos, typically using

10     pesticides, and often taking weeks to eradicate the lice infestations. The AirAllé® device forces air

11     at just the right temperature under the hair and close to the scalp where the lice feed and lay their

12     eggs. This causes the lice and lice eggs to quickly dehydrate and die and therefore with a one-hour

13     appointment clients are lice-free without the use of pesticides. Through its franchisees (and one

14     company owned location) Larada has provided over 700,000 such lice treatments.

15              Larada’s franchisees serve a crucial role in the ability of Larada to reorganize successfully.

16              In addition to the franchise business, the Debtor also markets pesticide free do-it yourself

17     home treatment products directly to consumers (and these products are also offered wholesale to the

18     franchisees for retail distribution through their locations).

19              Larada does business under the name “Lice Clinics of America,” as well as “Lice Clinics of

20     Australia”, “Lice Clinics of Canada” and so forth depending on the country. Between franchise

21     locations and the single clinic owned by Larada, there are currently 230 clinics licensed to operate

22     across 26 countries, down from a high of over 260 licensed clinics pre-COVID. Larada currently has

23     153 franchised clinics open and operating in the United States and approximately 16 locations

24     currently open in 25 foreign countries. Approximately 61 of the 230 clinics worldwide are still

25     temporarily closed due to COVID.

26              C.       Background Related to Relief Requested

27              The Debtor maintains relationships with approximately 125 licensees and franchisees

28     worldwide (the “Franchisees” and each a “Franchisee”). These relationships are memorialized in



       {00547122.DOCX / 2}                                3
     Case 9:21-bk-10261-DS          Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                Desc
                                    Main Document     Page 4 of 11


 1     written franchise and/or license agreements (the “Franchise Agreements” and each a “Franchise

 2     Agreement”). Currently the revenue derived from the Debtor’s relationships with its Franchisees

 3     accounts for approximately 65% of the Debtor’s total revenue.

 4              The Debtor is responsible for fulfilling the following obligations, among others, according to

 5     the terms of its Franchise Agreements (the “Obligations”):

 6                  a. Granting the right to use the Debtor’s trademarks and service marks;

 7                  b. Granting the right to use other intellectual property owned or licensed by the Debtor,

 8                       including patents;

 9                  c. Providing certain Franchisees with up to four AirAllé® devices per clinic;

10                  d. Providing replacement devices when Franchisees request replacement of non-

11                       functioning devices;

12                  e. Returning device deposits to Franchisees, which range in amount from $500-$800 per

13                       device, upon a Franchisee’s return of AirAllé® devices;

14                  f. Continuing to provide for a predetermined fee, certain accessories and parts for a

15                       Franchisee’s AirAllé® device. These parts and accessories are necessary for

16                       AirAllé® devices to function and the Debtor is the only source of these parts and

17                       accessories;

18                  g. Providing ongoing training and certification to Franchisee employees. Clinic

19                       technicians are required to be properly certified prior to using the AirAllé® devices

20                       and the Debtor is the only source of proper certification;

21                  h. Providing an ongoing supply of professional services products, which include

22                       applicator tips and topical products used in the treatment provided by Franchisees.

23                       The Debtor is the only source for compatible applicator tips;

24                  i. Providing initial owner training and ongoing owner training as requested by a

25                       Franchisee;

26                  j. Providing ongoing access to the Debtor’s operations manual;

27                  k. Maintaining the online resource portal through which Franchisees may access

28                       training, support, and marketing materials;



       {00547122.DOCX / 2}                                 4
     Case 9:21-bk-10261-DS           Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25              Desc
                                     Main Document     Page 5 of 11


 1                  l. Providing hosting, and maintaining a location specific domain name, email address,

 2                       and website for each Franchisee;

 3                  m. Providing, hosting, and maintaining a dedicated landing page for each Franchisee’s

 4                       clinic on the website www.liceclinicsofamerica.com;

 5                  n. Providing letters of medical necessity from the Lice Clinics of America National

 6                       Medical Director;

 7                  o. when appropriate for insurance reimbursement purposes, as requested by a

 8                       Franchisee;

 9                  p. Providing Franchisees with access, for a specified fee, to Meevo 2, a point of sale

10                       system customized for lice treatment clinics;

11                  q. Providing call-tracking phone numbers for Franchisee’s clinics and marketing

12                       campaigns;

13                  r. Providing, for a specified fee, ongoing digital marketing services for Franchisees,

14                       including services related to search engine optimization, Google AdWords, Facebook

15                       advertising, and call-tracking software;

16                  s. Providing “Lice Clinics of America” branded retail products for Franchisees to sell in

17                       their clinics; and

18                  t. Providing general clinic operational support as needed.

19              Continuing to honor the vast majority of the Obligations after the Petition Date will clearly

20     involve nothing more than the Debtor continuing in the ordinary course of its business. While a

21     debtor-in-possession does not need to seek the authorization from the bankruptcy court in order to

22     engage in transactions in the ordinary course of its business pursuant to sections 1107 and 1108 of

23     the Bankruptcy Code, complying with certain Obligations could arguably be construed as paying a

24     Franchisee on account of a prepetition claim.1 In particular, the Debtor is holding deposits made by

25     1
         The Debtor does not assert that honoring any Obligation constitutes satisfying a prepetition claim,
26     nor is the Debtor acknowledging that any claims exist between the Debtor and Franchisees. The
       Debtor reserves the right to deny and defend against any and all claims asserted by Franchisees and
27     to dispute the nature and character of any asserted claims. The Debtor maintains that all actions
       contemplated under this Motion fall under the ordinary course of the Debtor’s business and that
28     while this Motion is arguably not necessary in order for the Debtor to undertake the actions
       contemplated herein, the Debtor files this Motion out of an abundance of caution and in order to


       {00547122.DOCX / 2}                                  5
     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                 Desc
                                   Main Document     Page 6 of 11


 1     its Franchisees ranging between $500-$800 per AirAllé® device that the Franchisee has received

 2     from the Debtor. When a Franchisee returns one or more devices to the Debtor, the Debtor will be

 3     obligated to return the respective device deposits. While the Debtor asserts that such an exchange

 4     still constitutes a transaction made in the ordinary course of the Debtor’s business, the Debtor seeks

 5     authorization, but not direction, to fulfill the Obligations to the extent that any Obligation is

 6     interpreted to involve paying a prepetition claim postpetition. The Debtor estimates based on past

 7     history that deposit returns in any given month will likely be less than $6,500.

 8              Debtor’s fulfillment of certain Obligations is necessary in order for the Franchisees to

 9     operate, for example, among other things, the provision of products which are used or consumed in

10     conjunction with treatments and for which the Debtor is the Franchisees’ sole source of supply.

11     Other Obligations directly impact the Franchisees’ business operations, such as, among other things,

12     the provision of online marketing services, a dedicated website, cell-tracking phone numbers, device

13     support and replacement, and access to point of sale systems.

14              If the Franchisees are unable to provide treatments to customers because the Debtor has

15     failed to honor certain Obligations, the Debtor’s revenue would likely be significantly impacted. In

16     addition, if Franchisees are no longer receiving marketing, online, telephone, and other support

17     services at the Debtor’s expense, the Franchisee’s business may suffer and the Franchisees may

18     simply decide to stop paying the Debtor under the terms of the Franchise Agreements. It is vital to

19     the Debtor’s ability to successfully restructure that the Debtor continue to receive the licensing,

20     royalty, and other revenue due under the Franchise Agreements from the Franchisees (the “Franchise

21     Revenue”).

22              In addition, if the Debtor fails to honor the specific Obligation to return device deposits upon

23     the return of AirAllé® devices from its Franchisees, the Franchisees may refuse to return devices to

24     the Debtor and may take further actions to damage the brand and reputation of the Debtor, like

25     discouraging potential future franchisees from doing business with the Debtor or operating the

26     Debtor’s devices outside of the terms of the Franchise Agreements. In order to preserve its

27     relationships with Franchisees, preserve the value of its brand, and retain the essential Franchise

28
       provide full and complete disclosure.


       {00547122.DOCX / 2}                                6
     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                 Desc
                                   Main Document     Page 7 of 11


 1     Revenue, the Debtor seeks authorization, but not direction, to honor its Obligations to the

 2     Franchisees.

 3     III.     RELIEF REQUESTED

 4              By this Motion, the Debtor seeks the entry of the Order, pursuant to Bankruptcy Code

 5     sections 105(a), 363, 1107, and 1108. Specifically, the Debtor seeks authority, but not direction, to

 6     continue paying for or otherwise satisfying the Obligations to the Franchisees, in the ordinary course

 7     of business, to the extent that any Obligations arose prior to the Petition Date.

 8     IV.      BASIS FOR RELIEF

 9              The Debtor submits that satisfaction of the Obligations is appropriate pursuant to sections

10     105, 363, 1107(a), and 1108 of the Bankruptcy Code and is appropriate under the doctrine of

11     necessity.

12              Furthermore, it is premature for Debtor to formally assume or reject any executory contracts

13     at this early stage of the Case. However, assuming that the Franchise Agreements are executory

14     contracts capable of assumption or rejection under the Bankruptcy Code, authorizing the Debtor to

15     honor the Obligations permits the Debtor to have continued flexibility on the issue of assumption

16     and rejection while still preserving its revenues and brand value.

17              A.       Relief is Supported by §§ 1107 and 1108

18              Sections 1107 and 1108 of the Bankruptcy Code authorize a debtor in possession to

19     “operate” a debtor’s business, unless the Court “orders otherwise.” 11 U.S.C. §§ 1108, 1107.

20     “When the debtor's business is being operated under §§ 1107 and 1108, § 363(c)(1) gives the debtor-

21     in-possession authority to enter into transactions, including the sale or lease of property of the estate,

22     in the ordinary course of business, without notice or a hearing, and to use property of the estate in

23     the ordinary course of business without notice or a hearing.” In re First Prot., Inc., 440 B.R. 821,

24     832–33 (B.A.P. 9th Cir. 2010). While the Bankruptcy Code does not provide much guidance on

25     what activity constitutes the “ordinary course” of business, the Ninth Circuit has applied both the

26     vertical dimension test and the horizontal dimension test to determine whether a transaction falls

27     within the ordinary course of business. See id; see also In re Dant & Russell, Inc., 853 F.2d 700, 704

28     (9th Cir. 1988). This analysis is applicable in cases where a debtor in possession is operating its



       {00547122.DOCX / 2}                               7
     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                Desc
                                   Main Document     Page 8 of 11


 1     business pursuant to §§ 1107 and 1108 and is engaging in transactions which implicate §363. See id.

 2              The horizontal dimension test asks “whether the postpetition transaction is of a type that

 3     other similar businesses would engage in as ordinary business.” In re Dant & Russell, Inc., 853 F.2d

 4     700, 704 (9th Cir. 1988). “[A] transaction occurs in the debtor-in-possession's ordinary course of

 5     business when there is a showing that the transaction is the sort occurring in the day-to-day operation

 6     of debtor's business.” Id. Here, all of the Obligations were agreed to and have been consistently

 7     performed by the Debtor on a day-to-day basis up until the Petition Date. Because the Obligations

 8     are clearly articulated in the Franchise Agreements, it is easy to show that the Obligations are the

 9     sort of transactions which occurred daily and regularly on a prepetition basis.

10              “The vertical dimension, or creditor’s expectation test, views [a] disputed transaction ‘from

11     the vantage point of a hypothetical creditor and inquires whether the transaction subjects a creditor

12     to economic risks of a nature different from those he accepted when he decided to extend credit.’”

13     Id at 705 (quoting In re Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986)). Under

14     this analysis, postpetition transactions are compared to prepetition transactions to determine whether

15     the postpetition transactions “either by their size, nature or both are not within the day-to-day

16     operations of a business and are therefore extraordinary.” In re Waterfront Companies, Inc. v.

17     Johnston, 56 B.R. 31, 35 (Bankr. D. Minn. 1985). The Obligations in no way vary in scale or nature

18     after the Petition Date, they remain the same as they were prepetition and are therefore, not

19     extraordinary.

20              B.       Relief is Supported by § 363

21              The Debtor’s rights under the Franchise Agreements became property of the Debtor’s

22     bankruptcy estate on the Petition Date. See 11 U.S.C. § 541(a)(1); see also In re Vylene Enterprises,

23     Inc., 90 F.3d 1472, 1476 (9th Cir. 1996) (“franchise agreement and the rights conferred therein are

24     clearly assets of the bankruptcy estate”).

25              Section 363(c)(1) of the Bankruptcy Code expressly grants the Debtor the authority to “enter

26     into transactions…in the ordinary course of business, without notice or a hearing, and [to] use

27     property of the estate in the ordinary course of business….” The Debtor submits that satisfying the

28     Obligations is in the ordinary course of the Debtor’s business. Therefore, the Debtor will be able to



       {00547122.DOCX / 2}                               8
     Case 9:21-bk-10261-DS         Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                 Desc
                                   Main Document     Page 9 of 11


 1     continue to honor the Obligations on an ongoing basis after the Petition Date.

 2              In addition, the Bankruptcy Code provides that “[t]he trustee, after notice and a hearing, may

 3     use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C.

 4     363(b)(1). And as a debtor in possession, Debtor may exercise the rights and powers that a trustee

 5     would have under section 363(b)(1). 11 U.S.C. § 1107(a).

 6              To the extent that the relief requested in this Motion will involve the Debtor using

 7     postpetition assets to satisfy prepetition obligations or satisfying prepetition obligations postpetition,

 8     bankruptcy courts have allowed for the immediate payment of certain prepetition obligations

 9     pursuant to section 363(b) of the Bankruptcy Code. See In re Ionosphere Clubs, Inc., 98 B.R. 174,

10     175 (Bankr. S.D.N.Y. 1989); see also Burchinal v. Cent. Wash. Bank (In re Adams Apple, Inc.), 829

11     F.2d 1484, 1490 (9th Cir. 1987) (discussing contexts in which “unequal treatment of pre-petition

12     debts when necessary for rehabilitation” is appropriate); In re Lehigh & New England Ry. Co., 657

13     F.2d 570, 581 (3d Cir. 1981) (holding that bankruptcy court may authorize payment of prepetition

14     claims if such payment is essential to continued operation of debtor).

15              In order for a debtor to dispose of property of the estate pursuant to 363(b), the debtor “must

16     demonstrate that such disposition has a valid business justification,” and “has been proposed in good

17     faith.” In re 240 N. Brand Partners, Ltd., 200 B.R. 653, 659 (B.A.P. 9th Cir. 1996). In addition, the

18     disposition must be in the best interest of the estate. See In re Kellogg-Taxe, No. 2:12-BK-51208-

19     RN, 2014 WL 1016045, at *4 (Bankr. C.D. Cal. Mar. 17, 2014).

20              Specifically, “the debtor must articulate some business justification, other than mere

21     appeasement of major creditors.” In re Ionosphere Clubs, Inc., 98 B.R. at 175; accord In re

22     Continental Air Lines, Inc., 780 F.2d 1223, 1226 (5th Cir.1986); In re Baldwin–United Corp., 43

23     B.R. 888, 905–906 (Bankr. S.D. Ohio 1984).

24              This Motion is proposed in good faith. The Franchise Agreements which give rise to the

25     Obligations, also grant the Debtor certain rights. The fulfillment of the Obligations will constitute

26     nothing more than carrying on business as usual for the Debtor.

27              The Debtor submits, that sound business judgment justifies its ongoing payment of the

28     Obligations, which are necessary to preserve the Debtor’s rights under the Franchise Agreements. In



       {00547122.DOCX / 2}                               9
     Case 9:21-bk-10261-DS          Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25               Desc
                                    Main Document    Page 10 of 11


 1     addition, the relief requested in this Motion is in the best interest of the Debtor’s bankruptcy estate

 2     since it is essential to the Debtor’s ability to successfully reorganize. The Debtor’s relationships

 3     with its Franchisees are at the core of its business. The Debtor believes that if those relationships are

 4     disrupted, the Debtor’s revenues will plunge, making it impossible to service its debt and turn a

 5     profit.

 6               C.      Relief is Supported by the Doctrine of Necessity

 7               The Debtor’s rights under the Franchise Agreements are the basis for the Franchise Revenue

 8     that comprises approximately 65% of the Debtor’s total revenue. The Franchise Revenue will

 9     provide the Debtor with the platform it will need to successfully reorganize. In order to preserve the

10     Debtor’s rights under the Franchise Agreements, the Debtor must continue to perform on the

11     Obligations. Based on historical averages, the Debtor estimates that between $3,000-$6,500 of

12     Franchisee deposits may need to be returned to various Franchisees in any given month following

13     the Petition Date. The Debtor’s failure to honor this Obligation may result in Franchisees refusing to

14     return devices and taking actions to damage the brand and business of the Debtor.

15               To the extent that honoring the return of Franchise deposits constitutes paying a prepetition

16     debt, such payment is supported by section 105(a) of the Bankruptcy Code. Section 105(a) provides

17     that “[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry

18     out the provisions of this title.” 11 U.S.C. § 105(a). Under the doctrine of necessity (or the

19     necessity of payment rule), a bankruptcy court may exercise its powers under Section 105 “to

20     authorize the payment of pre-petition debt when such payment is needed to facilitate the

21     rehabilitation of the debtor.” In re Ionosphere Clubs, Inc., 98 B.R. at 175; see also In re Lehigh &

22     New England Railway Company, 657 F.2d 570, 581 (3rd Cir.1981).

23               “[R]ehabilitation of the debtor is a paramount goal of chapter 11” 2 COLLIER ON

24     BANKRUPTCY ¶ 105.02[4][a] (Alan N. Resnick & Henry J. Sommer eds., 16th rev. ed.); see also

25     NLRB v. Bildisco & Bildisco, 465 U.S. 513, 528 (1984). If the Debtor is unable to continue to

26     honor the Obligations, including the return of device deposits where appropriate, a likely result

27     would be a substantial reduction in the Debtor’s revenue. Moreover, if the Debtor does not or

28     cannot satisfy the Obligations to its Franchisees, the Franchisees may permanently cease franchise



       {00547122.DOCX / 2}                               10
     Case 9:21-bk-10261-DS          Doc 35 Filed 04/06/21 Entered 04/06/21 23:01:25                  Desc
                                    Main Document    Page 11 of 11


 1     operations which would significantly, if not irreparably, harm the Debtor’s business and render it

 2     incapable of reorganizing.

 3     V.        SATISFACTION OF BANKRUPTCY RULE 6004(a) and 2002

 4               To the extent this Court finds that the relief requested herein constitutes the use or sale of

 5     property not in the ordinary course of the Debtor’s business, the Debtor respectfully requests a

 6     finding that (x) the notice requirements under Bankruptcy Rules 6004(a) and 2002, as applicable, are

 7     met and (y) that, if applicable, the 14-day stay has been waived.

 8     VI.       CONCLUSION

 9               WHEREFORE, the Debtor respectfully requests the entry of an order (i) authorizing, but not

10     directing, the Debtor to honor prepetition obligations to its franchisees in the ordinary course, (ii)

11     granting related relief and (iii) granting such other and further relief as the Court deems just and

12     proper.

13
                 DATED: April 6, 2021                           ZOLKIN TALERICO LLP
14

15                                                              By: /s/ Derrick Talerico
                                                                Derrick Talerico
16                                                              David B. Zolkin

17                                                              and
                                                                COHNE KINGHORN, P.C.
18                                                              George Hofman (Utah Bar No. 10005)
19                                                              111 East Broadway, 11th Floor
                                                                Salt Lake City, UT 84111
20                                                              (pro hac vice pending)

21
                                                                Proposed Attorneys for Larada Sciences, Inc.,
22                                                              Debtor and Debtor-in-Possession
23

24

25

26

27

28



       {00547122.DOCX / 2}                                 11
